[cenexlogo.jpg]

July 21, 2003


Cenex Contract Number 3000748
Amendment No. 1


It is mutually agreed between Cenex Harvest States Cooperatives (Cenex) and FX
Drilling Company, Inc. (FX Drilling), that the above referenced contract, dated
June 26, 2003 shall be amended as follows:


CONTRACT AMENDMENT SUMMARY:
Contract amended to change the payment due date from the 20th to the 10th.


AGREED To and ACCEPTED This
31st day of July, 2003
28 day of July 03
   
FX Drilling Company, Inc.
Cenex Harvest State Cooperatives
   
by /s/ J. R. Bacon
by /s/ Robert J. Zimmerman
Name J.R. Bacon
Robert J. Zimmerman
Title Vice President Operations
Manager, Crude Oil Trading
 
Raw Material Supply



Division of CHS Cooperatives 216 16th Street, Suite 950, Denver, CO  80202-5123
303-893-0107  fax: 303-623-3925  www.cenex.com



 
 

--------------------------------------------------------------------------------

 
Exhibit A


July 21, 2003
Cenex Contract Number 3000748
 
Amendment No. 1










TERM:


The effective date of this Agreement will be 7:00 a.m. August 1, 2003 or date of
first crude oil and/or condensate run sale thereafter, and it will continue
thereafter on a monthly basis subject to the issuance by either party of thirty
(30) days advance written notice of termination.  This provision does not take
precedence over nor supersede any other Agreement between the parties respecting
the right to purchase or sell crude oil and/or condensate.


Quantity:


The volume of crude oil and/or condensate produced from the lease(s) in
Attachment I.


Type and Quality:


Crude oil and/or condensate, of the quality specified in Attachment 1 which will
constitute part of this agreement.


Delivery Point:


Delivery to Cenex shall take place upon delivery into trucks tendered by or for
the account of Cenex, or if the lease(s) are pipeline connected upon delivery
into the facilities of the pipeline nominated by Cenex.


Cenex, or its designated transportation agents shall have the right of ingress
and egress to the lease or leases for any and all purposes reasonably necessary
to effectuate the delivery of the crude oil and/or condensate sold hereunder.


TITLE AND RISK:


Seller hereby warrants that title, free and clear of any liens, claims or
encumbrances, to all of the crude oil and/or condensate sold and delivered by it
hereunder.  Title and risk shall pass to Cenex upon delivery of such oil to
Cenex at the place and by the method specified herein.


Price:


As per Attachment 1.


PAYMENT:


Cenex will pay Seller on a 100% Payment Division Order basis, including all
taxes.  Cenex will make payment on or before the ten (10th) day of the month
following the month of delivery, at the price hereinabove determined.


 
 

--------------------------------------------------------------------------------

 
Exhibit A


July 21, 2003
Cenex Contract Number 3000748
 
Amendment No. 1







SELLER'S WARRANTIES:


Seller hereby makes the following express warranties with regard to the crude
oil and/or condensate sold and delivered hereunder:


1)           Seller warrants that it has full legal authority to sell and
deliver to Cenex the crude oil and/or condensate specified herein.


2)           Seller warrants that the crude oil and/or condensate sold and
delivered hereunder was produced in compliance with all applicable federal,
state and municipal laws, regulations and ordinances.


3)           Seller warrants that the crude oil and /or condensate sold and
delivered hereunder shall be of merchantable quality and Cenex reserves the
right, without prejudice, to reject and return any crude oil and/or condensate
containing contaminants and Seller agrees to accept returned crude oil and/or
condensate, reimburse Cenex for any costs incurred and be liable for all
damages, including consequential and loss of profit, suffered by Cenex and its
customers.  Merchantable crude oil and condensate is defined as virgin crude oil
and condensate produced from wells and suitable for normal refinery processing,
and free of foreign contaminants or chemicals including, but not limited to,
chlorinated and oxygenated hydrocarbons.


4)           Seller warrants, if applicable, that it will properly distribute
all monies paid to it by the Buyer for the crude oil and/or condensate sold and
delivered hereunder to the appropriate royalty and working interest owners.


INDEMNIFICATION:


Seller hereby agrees to indemnify and hold Cenex harmless from any liabilities,
losses, damages, costs, suits, judgments, counsel fees and costs Cenex may
suffer as a result of any claims, demands, costs or judgments against it arising
out of the breach by Seller of any or all of the warranties specified above.


NOTICES:


Any notice which shall be given in connection with this Agreement shall be
considered duly given if in written form, is delivered personally or mailed by
ordinary mail to the address of that party as follows:


FOR SELLER:
_________________________________
_________________________________
_________________________________
_________________________________


FOR Cenex Harvest States Cooperatives:


Cenex Harvest States Cooperatives
Suite 950
216 16th Street
Denver, CO 80202-5126
Attn: Robert J. Zimmerman


 
 

--------------------------------------------------------------------------------

 
Exhibit A


July 21, 2003
Cenex Contract Number 3000748
 
Amendment No. 1







SPECIAL PROVISIONS:


In lieu of Cenex making individual payment distribution to the Royalty and
Working Interest Owners, Cenex will pay FX Drilling on a 100% Payment Oil
Division Order Basis.  FX Drilling will distribute payment funds to the
appropriate Royalty and Working Interest Owners.  Cenex will pay FX Drilling
0.25 per net barrel by separate check for this service.


ENTIRETY OF AGREEMENT:


This Agreement constitutes the entire agreement of the parties; there are no
other promises, representations or warranties.  Any modification of this
Agreement shall be by written instrument.  The section headings are for
convenience only and shall not limit or change the subject matter of this
Agreement.


CHOICE OF LAW:


This Agreement shall be construed with, governed by and both parties shall
consent to the jurisdiction of the State of Minnesota.



 
 

--------------------------------------------------------------------------------

 
Exhibit B
Cenex Contract Agreement Number 3000748





CONDITIONS OF PAYMENT: Any sums due Cenex as result of this Agreement shall be
paid by wire transfer in immediately available funds to a bank designated by
Cenex.  Unless otherwise specified, payment shall be due in full prior to 12:00
P.M. Central Standard Time on the 20th day of the month following the month of
delivery.  If the 20th falls on a weekend or bank holiday, then payment shall be
due in full prior to 1:00 P.M. Central Standard Time on the last banking day
prior to the 20th day.  Any amounts past due may be subject to interest
penalty.  Any sums payable by Cenex shall be made on a timely basis, in the
manner required by Seller.


MEASUREMENTS AND TESTS: Quantities of crude oil delivered hereunder shall be
determined from tank gauges on 100% tank table basis or by the use of automatic
measuring equipment, if available.  Volume and gravity of such quantities shall
be adjusted to corresponding volume and gravity at 60 degree Fahrenheit in
accordance with the latest ASTM-IP Petroleum Measurement Tables.  The crude oil
delivered hereunder shall be merchantable and acceptable to the carriers
involved and shall not exceed one-half of one percent BSW content.  Full
deduction shall be made for all BSW content as determined by tests conducted
according to the latest ASTM standard method then in effect.  Each party shall
have the right to have a representative present to witness all gauges, tests and
measurements.  However, in the absence of either party's representative, the
gauges, tests and measurements of the other party shall be deemed to be correct.


WARRANTY: The Seller warrants clear title to all crude oil delivered hereunder
and warrants that such crude oil shall be free from all royalties, liens,
encumbrances and all applicable foreign, federal, state and local taxes.  Seller
further warrants that the crude oil delivered hereunder shall not be
contaminated by chemicals foreign to crude oil including, but not limited to
chlorinated and/or oxygenated hydrocarbons and lead.


TITLE AND RISK: Title and risk shall transfer from/to the respective party at
the delivery point.


RULES AND REGULATIONS: All of the terms and provisions of this Agreement shall
be subject to the applicable orders, rules and regulations of all governmental
authorities.


FORCE MAJEURE: Except for payment due hereunder, neither party shall be liable
to the other for failure or delay in making or accepting deliveries hereunder to
the extent that such failure or delay may be due to compliance with acts,
orders, regulations, or requests of any federal, state, or local civilian or
military authority, or any person purporting to act therefor, or as a result of
insurrections, wars, rebellion, riots, strikes, labor difficulties, action of
the elements, disruption or breakdown of production or transportation
facilities, or any other cause, whether or not of the same class or kind,
reasonably beyond the control of such party.  If, by reason of such causes,
making or accepting deliveries is curtailed in part, the party prevented from
accepting or making deliveries of the contract volume may apportion fairly the
volumes it can deliver or accept in the ordinary course of business among its
suppliers or customers, whether or not under contract.


ASSIGNMENT: This Agreement shall not be assigned, either in whole or in part, by
either party without the prior written consent of the other party, which consent
shall not be unreasonably withheld.  The terms, conditions and provisions of
this Agreement shall extend to and be binding upon the parties hereto and their
respective successors and permitted assigns.


EXCHANGE BALANCING PROVISIONS: If volumes are exchanged, each party shall be
responsible for maintaining the exchange in balance on a month-to-month basis,
as near as transportation conditions will permit. In all events, prior to
termination of this Agreement, the method of settling any imbalance shall be
mutually agreed to.


 
 

--------------------------------------------------------------------------------

 
Exhibit B
Cenex Contract Agreement Number 3000748






EQUAL DAILY DELIVERIES: Unless otherwise mutually agreed to and stated within
this Agreement, all crude oil delivered hereunder, during any calendar month,
shall be deemed to have been delivered in equal daily quantities during such
month.


NECESSARY DOCUMENTS: Upon request, each party agrees to furnish all
substantiating documents incident to the transaction, including a delivery
ticket for each volume delivered and an invoice for any monies due. A delivery
ticket is a shipping/loading document or documents evidencing the type and
quality of crude oil delivered; the invoice is a statement showing at least the
date of delivery, the location(s) of delivery, volume, price, gravity and price
adjustments therefore (where applicable) and term(s) of payment.


ENTIRETY OF AGREEMENT: This Agreement contains the entire agreement of the
parties in respect to the subject matter hereof. No statement or agreement, oral
or written made prior to or at the signing hereof, shall vary or modify the
written terms hereof, and neither party shall claim any amendment, modification
or release of or from any provision hereof by mutual agreement unless such
agreement is in writing, signed by the other party and specifically states that
it is an amendment to this Agreement.


TIME OF ESSENCE: Time shall be of the essence in this Agreement.


BREACH OF AGREEMENT: In the event of any breach of any provision of this
Agreement, this Agreement may be terminated at the option of the party not in
default by the giving of ten (10) days advance written notice, and if such
breach is not corrected by the party in default within said ten (10) days, this
Agreement shall forthwith terminate without further notice. The waiver of any
provision hereof shall not be deemed to be a waiver of any breach, prior,
subsequent or continuing, of the same or other provisions hereof. The right to
terminate the Agreement, as provided herein, shall be in addition to any other
right or remedy that the non-defaulting party may have.  In no event shall Cenex
be liable for prospective profits or special, indirect or consequential damages
of any nature.


CHOICE OF LAW: This Agreement shall be construed with, governed by and both
parties shall consent to, the jurisdiction of the State of Minnesota.



 
 

--------------------------------------------------------------------------------

 
 
FX Drilling Company, Inc.
     
Cenex Contract Number 3000748
       
Amendment No. 1
       
Contract Header ID: 3000748
Attachment 1
   
July 21, 2003
                 
Cenex Will Purchase
       
NW MT Sour
Cenex' posted price for Northwest Montana Sour, adjusted for actual gravity
delivered, and based on equal daily quantities (EDQ). plus $0.75 US dollars per
barrel.
         
Property ID
Property Name/ Field/ Legal
Take %
BPD
Gravity
2000081
ACT 1 Tract 24
1.000000000
     
32N - 6W
12
         
Glacier County, Montana
               
2000082
Southwest Cut Bank Sand Unit Tract 56
1.000000000
46
34.5
 
32N - 6W
23
         
Glacier County, Montana
               
2000083
Southwest Cut Bank Sand Unit Tract 84
1.000000000
197
31.6
 
32N - 5W
32
         
Glacier County, Montana
               
2000132
Bears Den Swift SU
1.000000000
7
35.4
 
36N – 6E
07
SE OF S2NE
       
36N – 6E
08
W2SW
       
36N – 6E
17
NWNW
       
36N – 6E
18
N2NE
       
Liberty, Montana
               
2000179
Rieckhoff
1.000000000
7
27.7
 
32N – 6W
36
LOTS 2 7 3, E2SW, W2SE
       
Glacier County, Montana
               
2000180
Tribal 1466
1.000000000
7
29.2
 
32N – 6W
27
NE4NE4
       
Glacier County, Montana
               
2000181
Tribal 1186
1.000000000
6
22.5
 
31N – 5W
06
W2SW, SESW, S2NESW, S2N2NESW
       
31N – 5W
07
NW
       
Pondera County, Montana
     

 

 

